Citation Nr: 0116141	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  00-14 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for bronchitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel 


INTRODUCTION

The veteran had verified active military service from August 
1969 to March 1972.  He also served at various times in the 
United States Reserves/ National Guard from about 1976 to 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  

Service connection for pulmonary problems due to Agent 
Orange, claimed as asthma and allergic rhinitis, was denied 
in a May 1994 rating decision.  That decision also determined 
that service connection on a direct basis for asthma and 
allergic rhinitis was not warranted; the veteran did not file 
an appeal.  See 38 C.F.R. § 3.160(d) (2000).  In August 1996, 
the veteran sought to reopen the claim of entitlement to 
service connection for a respiratory problem due to Agent 
Orange exposure.  That month, the RO informed the veteran 
that he must submit new and material evidence to support his 
claim.  The veteran did not pursue the claim.  

In March 2000, the veteran filed a claim seeking entitlement 
to service connection for a pulmonary condition, claimed as 
bronchitis.  Inasmuch as the veteran's March 2000 claim for a 
pulmonary problem, claimed as bronchitis, is based on the 
diagnosis of a new disorder, which was not considered at the 
time of the prior RO denial in May 1994, it constitutes a 
"new claim" that is not subject to the provisions governing 
the finality of claims.  See Ephraim v. Brown, 82 F.3d 399, 
402 (Fed. Cir. 1996); Routen v. West, 142 F.3d 1434, 1441 
(Fed. Cir. 1998).  

The veteran, through his representative, has raised the claim 
of entitlement to service connection for asthma.  See 
Informal Hearing Presentation dated in April 2001.  The claim 
of entitlement to service connection for asthma based on the 
submission of new and material evidence has not been 
developed for appellate review, the claim is referred to the 
RO for appropriate development and adjudication.  See Brannon 
v. West, 12 Vet. App. 32, 34 (1998); Suttman v. Brown, 5 Vet. 
App. 127, 132 (1993).

By rating decision in September 2000, the RO awarded an 
increased evaluation for post traumatic stress disorder.  In 
October 2000, the RO notified the veteran of the rating 
action, the assigned rating, and his appellate rights.  The 
record does not contain a notice of disagreement as to the 
rating or the effective date assigned, and thus, such matters 
are not in appellate status at this time.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

In July 2000, the veteran requested a hearing before a Member 
of the Board in the District of Columbia.  In November 2000, 
the RO received a statement from the veteran, which reflects 
that he did not wish to have "hearings" on the subject of 
bronchitis, but instead to forward the matter to the Appeals 
Board in the District of Columbia.  Regulations provide that 
a notice of withdrawal of a hearing to be held at the Central 
Office must be sent to the Board in the District of Columbia.  
See 38 C.F.R. § 20.702(e) (2000).  As such, the veteran's 
hearing request is considered withdrawn.    


FINDING OF FACT

There is no competent medical evidence establishing that 
bronchitis was causally related to any incident or symptoms 
in service. 


CONCLUSION OF LAW

Bronchitis was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.6, 3.303 
(2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Board observes that recently enacted legislation has 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent to his claim, and expanded the VA's duty to 
notify the veteran and his representative concerning the 
aspects of claim development. See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereinafter, "VCAA"); Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, § 104 (2000).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  See 
VCAA, § 7, subpart (a); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The Board is satisfied that all facts pertinent to the claim 
of entitlement to service connection for bronchitis have been 
properly developed.  The RO has obtained medical records for 
the veteran's active and reserve duty periods as well as VA 
treatment records to the extent possible.  Since the veteran 
has asserted that his disability was incurred during an 
active duty for training period, the Board observes that the 
RO has undertaken reasonable efforts in developing the facts 
pertinent to the claim.  In compiling treatment records from 
the reserve duty period, the RO corresponded with the United 
States Army Reserves in October 1996 and the 683rd Field 
Artillery, A. Battery, in February 1997.  In May 1997, the RO 
received a statement presumed to be from the 683rd Field 
Artillery, A. Battery, to the effect that the unit was 
deactivated and that the request for records should be 
forwarded to the 96th Reserve Support Command (formerly the 
ARCOM).  

In June 1997, the RO received from the National Personnel 
Records Center (NPRC) service medical records and DA Form 
2173 belonging to the veteran for the period from 1976 to 
1991.  In February 1998, the NPRC submitted the veteran's DA 
Form 2-1 and other records.  In essence, a Report of Contact 
dated in March 1999 reflects that the Operations 
Office/Medical Regulating Office of the 96th Admin. (Reserve 
Support Command) verified that the veteran's unit was 
deactivated and unless the veteran was reassigned to another 
unit, all unit records, if generated, would ultimately be 
retired to the NPRC through the Army Reserve Personnel 
Command (AR PERSCOM).  Otherwise, the 96th Reserve Support 
Command did not have any service medical records or line of 
duty determinations for the veteran.  In June 1999, the State 
Military Personnel Officer at the Utah National Guard 
forwarded copies of the veteran's personnel and medical 
records for the reserve period 1976 to 1993.  A July 1999 
report of contact reflects that the Utah National Guard at 
Draper, Utah, had sent the RO everything they had.  In the 
absence of evidence to the contrary, the service medical 
records in evidence are considered complete. 

In a March 2000 statement, the veteran provided the names of 
three persons, with limited identifying information, whom he 
believed could substantiate his claim of entitlement to 
service connection for bronchitis.  In April 2000, the RO 
informed the veteran that he must submit new and material 
evidence to show that the condition was incurred in or 
aggravated by his active military service.  The June 2000 
statement of the case informed the veteran of that evidence 
required to substantiate his claim for service connection for 
bronchitis.  The veteran submitted no additional evidence.  

Although the RO did not consider whether any additional 
notification or development action is required under the 
VCAA, the Board determines that the veteran has been informed 
of the need to submit relevant evidence, concludes that all 
relevant data have been obtained for determining the merits 
of the veteran's claims, and finds that VA has fulfilled its 
obligation to assist him in the development of the facts of 
his case.  38 U.S.C.A. §§ 5103(a) and 5107(a), as amended by 
the Veterans' Claims Assistance Act of 2000 (Nov. 10, 2000).  
In this case, the RO provided the veteran with information 
that described the evidence necessary to support his claim in 
the statement of the case dated in June 2000.  All relevant 
laws and regulations were also provided to him.  The RO also 
sought to obtain the pertinent service medical records from 
both active duty and subsequent periods of reserves service.  

Under VCAA, the Secretary shall treat an examination or 
opinion as being necessary to make a decision on a claim if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (C) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  The Board finds that the medical 
evidence of record provides a sufficient basis on which to 
decide this appeal.  Accordingly, an examination is not 
warranted.  

Service Connection

Pertinent Laws and Regulations

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  More 
specifically, a disability is service-connected if it was 
incurred or aggravated in the line of duty in the active 
military, naval, or air service.  See 38 U.S.C.A. §§ 101(16), 
1110, 1131 (West 1991); 38 C.F.R. § 3.1(k), 3.303(a) (stating 
the basic requirements for entitlement to service 
connection).  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty.  See 38 U.S.C.A. § 101(21) and 
(24); 38 C.F.R. § 3.6(a).  ACDUTRA (e.g., the annual 2-week 
training period) is, inter alia, full-time duty in the Armed 
Forces performed by Reserves for training purposes.  See 38 
C.F.R. § 3.6(c)(1).  In addition, service connection may be 
granted for an injury incurred or aggravated during inactive 
duty for training, INACDUTRA (e.g., weekend drill periods).  
See 38 U.S.C.A. §§ 101(24), 1110, 1131; 38 C.F.R. § 3.303.

A service department finding that an injury occurred in the 
line of duty will be binding on the VA unless it is patently 
inconsistent with the requirements of laws administered by 
the VA.  Id.; see Kinnaman v. Principi, 4 Vet. App. 20, 28 
(1993) (Coast Guard determination that veteran's eye disease 
was incurred in the line of duty was binding on the VA 
pursuant to regulation).  A non-traumatic incurrence or 
aggravation of a disease process during a period of inactive 
duty for training is not defined as an injury.  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999); Rose v. West, 11 
Vet. App. 169, 171 (1998).  The evidentiary considerations 
may be satisfied by (a) evidence that the condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b) 
(2000); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2000).  However, if the manifestations of 
disability are clearly attributable to intercurrent causes, 
service connection is not warranted.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Factual Background

The service medical records to include the enlistment and 
separation medical examinations for the veteran's active 
military service, April 1969 to February 1972, reflect that 
the throat, lungs, and chest were evaluated as normal.  

A VA treatment record dated in April 1972 reflects that the 
veteran's chest was clear to auscultation and percussion.  
The chest film was within normal limits.  

Medical records for the veteran's reserve period, January 
1976 to October 1991, include serial physical examinations.  
The reports of medical history and medical examinations 
reflect that the lungs were evaluated as normal in January 
1976, March 1980, and May 1987.  The report of medical 
history completed in October 1991 and reviewed by a physician 
reflects that the veteran did not know whether he had or ever 
had hay fever.  The veteran reported that he was not on any 
medications.  The physician noted that the hayfever was 
seasonal.  The October 1991 report of medical examination 
reflects that the lungs and chest were evaluated as normal.  

In relevant part, VA treatment records for the period from 
1979 to February 1994 do not reflect treatment or 
hospitalization for bronchitis.  The March 1983 physical 
examination for Possible Exposure to Toxic Chemicals reflects 
that the lungs were clear to percussion and auscultation.  
The final report of examination does not reflect any 
diagnoses. 

In brief, private medical records from Dr. D.R. dated from 
1976 to 1993 and those from IHC Physician Group/ Salt Lake 
Clinic from June 1984 to October 1999 together reflect that 
the veteran had been evaluated for eczema, hayfever, 
rhinitis, and asthma, and treated with Kenalog injections and 
inhalers for many years prior to the January 1989 diagnosis 
of bronchitis/ sinusitis.  In January 1989, the veteran 
presented with cough, chest congestion, sinus drainage, and 
malaise.  He was given a Kenalog injection and an inhaler.  
He was treated in October 1992 for bronchitis and in March 
1993 for an upper respiratory tract infection with 
bronchitis.  Thereafter, the records reflect the treatment of 
chronic asthma and allergic rhinitis.  In June 1984, the 
veteran underwent a spirometry screen that revealed mild 
obstruction.  Other pulmonary testing dated in October 1999 
also reflects mild flow obstruction.  Neither lung test 
report reflects a diagnosis of bronchitis.  

Private treatment records from Paracelsus Salt Lake Regional 
Medical Center dated in June and July 1997 reflect that the 
veteran was evaluated in the emergency department for left 
lower lobe pneumonia.  The records reflect that the veteran 
had had bronchitis before.  The chest x-rays reflect 
persistent focal parenchymal opacity in the left base likely 
secondary to pneumonia. 

An August 1999 VA authorized contract examination performed 
by Dr. R.B. reflects that the veteran was not aware of any 
health problems, other than those related to his knees.  An 
August 1999 VA emergency care note reflects the evaluation of 
viral gastroenteritis.  On examination, the lungs were clear 
to auscultation bilaterally.  A subsequent August 1999 VA 
outpatient treatment record reflects that the veteran had a 
cold.  The diagnosis was PTSD, chronic, severe.  

Analysis

The veteran alleges that bronchitis was incurred in active 
duty.  The veteran contends that his records may have been 
lost on field maneuvers and that clinical records were not 
the only proof of service connection.  He requests VA 
consider 
38 U.S.C.A. § 1154 (West 1991).  

He alternatively contends that he developed respiratory 
problems after live fire maneuvers during "active duty" 
with the 140th Field Artillery (A. Battery) in June 1980 or 
1981.  He alleges a medic treated him with antibiotics.  
Within 2 months, he was very weak and unable to breathe.  He 
was evaluated in the emergency room at Salt Lake Regional 
Medical Center (formerly Holy Cross Hospital).  He was told 
it was a respiratory infection in the lungs.  He claims that 
the condition recurs every year and that it developed into 
pneumonia once.  He also contends that having to go through 
the gas chamber for training purposes added to the 
respiratory infection that lies dormant until triggered by 
being too cold or too hot.  He also alleges that in 1980 and 
1981, he developed acute bronchitis on two occasions that 
required medical attention in the field as well as at the 
Salt Lake VA hospital.  While the veteran is competent to 
offer testimony as to symptoms, he is, as a lay person, not 
qualified to offer a medical opinion as to causation or 
etiology.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  

Despite the veteran's post service assertions of bronchitis 
being related to either his active service or to his Reserve 
service, the Board is constrained to find that bronchitis was 
not incurred during active duty or incurred or aggravated by 
any active duty for training period/reserve service.  
Initially, the Board notes that there is no evidence of 
complaints, findings or a diagnosis of bronchitis during 
active duty service from 1969 to 1972.  As a matter of fact, 
the evidence reflects that the lungs were evaluated as normal 
on separation in 1972 and the chest x-ray was negative.  
There is no evidence showing that the symptoms of a chronic 
disorder - bronchitis - were incurred during a period of 
active military service and have continued since that active 
military service.  

With regard to a claim for service connection, the 
"chronicity" provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that a veteran had a chronic condition in service, or during 
an applicable presumption period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be granted on the basis of 
38 C.F.R. § 3.303(b) if the condition is observed during 
service or during any applicable presumption period, if 
continuity is demonstrated thereafter, and if competent 
evidence relates the present condition to the symptomatology.  
See Savage v. Gober, 10 Vet. App. 488, 498 (1997).  As noted 
above, the service medical records do not show findings or 
treatment for bronchitis.  Thus, a chronic disorder was not 
shown in service nor was the claimed condition observed 
during service.  As a result, the provisions of 38 C.F.R. 
§ 3.303(b) do not provide a basis for service connection.  
Further, although the veteran has reported, after service, 
that he had such problems during active duty, the post 
service medical evidence, including diagnoses and 
impressions, does not link bronchitis to service in any way.  
Without such linkage, service connection on a direct basis to 
active duty is not warranted.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
"competent medical evidence").  

The veteran also contends that his bronchitis resulted from 
his combat service.  The veteran's military personnel records 
show that his duties included that of an infantryman.  
38 U.S.C.A. § 1154 (West 1991) makes it abundantly clear that 
special considerations attend the cases of combat veterans."  
Jensen v. Brown, 
19 F.3d 1413, 1416 (Fed. Cir. 1994).  Section 1154(b) 
provides as follows:  

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval, or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service connection in each case 
shall be recorded in full.  

Nevertheless, the veteran still must meet his evidentiary 
burden with respect to "service connection."  Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).  In Beausoleil v. Brown, 
8 Vet. App. 459, 464 (1996), the United States Court of 
Appeals for Veterans Claims (Court) recognized that, while 
§ 1154(b) relaxed certain evidentiary requirements, there is 
essentially no relaxation as to the question of nexus to 
service, which requires competent medical evidence.  Caluza 
v. Brown, 7 Vet. App. 498, 509-510 (1995).  Given the medical 
records which do not show findings of bronchitis until years 
after active duty and the absence of a medical nexus linkage 
between such post-service disability and active service, the 
provisions of § 1154(b) also do not provide a basis for a 
grant of service connection.  Id.  

At this juncture, the Board turns to address the veteran's 
claim that associates his bronchitis to his reserve service.  
The RO attempted to obtain all relevant military records, and 
the service department and National Guard have responded that 
they have no other records.  VA has responded that there are 
no treatment records of the veteran dated in 1980 or 1981.  
While the veteran alleges that his sister took him to the 
emergency room, he has not submitted any corroboration to 
that effect.  In essence, the veteran's contention that he 
was treated at the VA Medical Center in Salt Lake City in 
June 1980 or 1981 following treatment by a medic while on 
reserves is not supported by the evidence of record. 

The evidence does reflect that the veteran was first treated 
for bronchitis/sinusitis at a private facility more than 16 
years after separating from active duty.  Specifically, the 
veteran has been treated for bronchitis on only a few 
occasions and by private physicians as supported by the 
evidence of record (e.g., January 1989, October 1992, and 
March 1993).  It is more significant that the veteran has not 
produced any evidence of a current diagnosis of bronchitis 
that is related to his active duty and/ or active duty for 
training/reserve service period.  In the absence of such, the 
claim must be denied. 


ORDER

Service connection for bronchitis is denied.  



		
	M. Sabulsky
	Member, Board of Veterans' Appeals


 


